                 Case 2:19-cr-00080-KJM Document 73 Filed 03/04/21 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   PAUL HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5
     DAVID BURNS
 6   Acting Assistant Attorney General
     Criminal Division, U.S. Department of Justice
 7
     LOUISA K. MARION
 8   Senior Counsel
     Computer Crime and Intellectual Property Section
 9   950 Pennsylvania Avenue, N.W.
     John C. Keeney Bldg., Suite 600
10   Washington, DC 20530-0001
     Telephone: (202) 514-1026
11
     Attorneys for Plaintiff
12   United States of America
13

14                                IN THE UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16

17   UNITED STATES OF AMERICA,                       2:19-CR-00080-KJM
18                   Plaintiff,
                                                     PRELIMINARY ORDER OF
19          v.                                       FORFEITURE
20   ANDREA ALESSANDRINI,
21                   Defendant.
22

23          Based upon the plea agreement entered into between plaintiff United States of America and

24 defendant Andrea Alessandrini, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

25          1.      Pursuant to 18 U.S.C. § 982(a)(2)(B), defendant Andrea Alessandrini’s interest in the

26 following property shall be condemned and forfeited to the United States of America, to be disposed of

27 according to law:

28 ///


                                                        1
                                                                                  Preliminary Order of Forfeiture
                 Case 2:19-cr-00080-KJM Document 73 Filed 03/04/21 Page 2 of 2


 1                  1.      Approximately $134,881.00 in U.S. Currency, plus all accrued interest,
                    2.      Approximately 14.78206831 Bitcoins seized from Evan Hayes and moved to
 2                          secure government-controlled Bitcoin address:
                            1PLJ7xnTGLbBGyAS31HeDbaEXTZPAnXDd,
 3                  3.      Approximately 285 ounces of silver (12 silver bars, 75 silver coins)
                    4.      Approximately 4 ounces of gold (4 gold coins), and
 4                  5.      Approximately 22 prepaid Visa/gift cards.
 5          2.      The above-listed property constitutes or is derived from proceeds obtained, directly or

 6 indirectly, as a result of violations of 18 U.S.C. § 1028(a)(2), (b)(1)(A), (d)(4), and (f).

 7          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 8 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 9 Marshals Service, in its secure custody and control.

10          4.      a.      Pursuant to 18 U.S.C. § 982(b)(1), incorporated by 21 U.S.C. § 853(n), and Local

11 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

12 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

13 General may direct shall be posted for at least 30 consecutive days on the official internet government

14 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

15 written notice to any person known to have alleged an interest in the property that is the subject of the

16 order of forfeiture as a substitute for published notice as to those persons so notified.

17                  b.      This notice shall state that any person, other than the defendant, asserting a legal

18 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

19 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

20 within thirty (30) days from receipt of direct written notice, whichever is earlier.

21          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

22 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 982(a)(2)(B), in which all interests will be

23 addressed.

24          SO ORDERED this 3rd day of March 2021.

25

26

27

28


                                                           2
                                                                                           Preliminary Order of Forfeiture
